Title: To Thomas Jefferson from Henry Dearborn, 23 May 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            War Department May 23d. 1803.
          
          I have the honor to propose for your approbation, the following persons for promotion.
          Lieut. Col. Thomas Hunt of the 1st. Regt. of Infty. to be promoted to the rank of Colonel (vice) Colonel John F. Hamtramck, deceased.
          Major Jacob Kingsbury of the 2d. Regt. of Infty. to be promoted to Lieut. Col. of the 1st. Regt. of Infty. (vice) Lieut. Col. Hunt promoted.
          Capt. Thomas Pasteur of the 1st. Regt. of Infty. to be promoted Major of the 2d Regt. of Infty. (vice) Major Kingsbury promoted.
          1st. Lieut. John Whipple of the 1st. Regt. of Infty. to be promoted to Capt. in sd. Regt. (vice) Capt. Thomas Pasteur, promoted.
          Ensign William Richardson of the 1st. Regt. of Infty. to be promoted to 2d. Lieut. in said Regt. (vice) 2d. Lieut. Alexr. McComb Jnr. transferred to the Corps of Engineers—
          Accept, Sir, the assurance &c.
          
         